Citation Nr: 0113816	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary service-connected residuals of 
bayonet wounds of the right flank and left buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  
This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, which denied the veteran's claim for service 
connection for a low back disability.

In a June 2000 decision during this appeal, the RO granted an 
increased rating for the veteran's service-connected anxiety 
disorder, from zero percent to 30 percent.  There is no 
indication in the claims folder that the veteran disagreed 
with that decision.    


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of bayonet injuries of the of the right flank and left 
buttock, with involvement of Muscle Group XVII on the left 
and Muscle Group XX on the right.  

2.  The veteran's current low back disability, to include 
arthritis of the lumbar spine,  was first shown many years 
after service, is not causally linked to any incident of 
active service, and was not caused or aggravated by his 
service-connected residuals of bayonet wounds of the right 
flank and left buttock.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service; arthritis of the lumbosacral spine may not be 
presumed to have been incurred during service; and a low back 
disability is not proximately due to or the result of a 
service-connected disability.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations. As an initial matter the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the March 1999 rating decision and again in the 
June 2000 statement of the case that a definitive statement 
from a medical doctor, based on sound medical principles, 
that directly linked his current back condition, with his 
service injury, would be needed.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC) informed the appellant that evidence of a 
relationship between the in service bayonet injury and the 
current low back symptoms was necessary to substantiate his 
claim.  The veteran informed the RO that he had been treated 
at the VAMC.  Those records were obtained.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Even though the RO found the veteran's claim not 
well grounded they arranged for him to be examined on two 
separate occasions.  These examinations were for the specific 
purpose of obtaining opinions from physicians as to any 
possible relationship between the bayonet wounds in service 
and any current low back pathology.  Both VA examiners agreed 
that there was no relationship between the bayonet wound 
residuals and the current low back symptoms.  The based their 
opinion on review of the service records and examination of 
the wound residuals.  This included examining the veteran for 
any signs of muscle injury to the areas where he was 
bayoneted.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant treatment records identified by the appellant.  
The claims folder already contained copies of the veteran's 
service medical records including the report of treatment for 
the bayonet wounds in service. 

The appellant was provided two VA examinations in 1999, after 
which the examiners provided an opinion as to the 
relationship between the appellant's back disorder and his 
military service.  Since the Board was able to obtain two 
opinions, there is more than sufficient evidence of record to 
decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "The Court) has held that, when the Board 
identifies, in the course of its appellate review, a matter 
that has not been addressed, in the first instance, by the 
RO, the Board must consider whether the appellant has had 
adequate notice of the need to submit evidence or argument on 
that matter, and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
would be prejudiced by the Board's going forward to a final 
decision on that issue.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  As the veteran had adequate notice and an 
opportunity to submit evidence and argument no prejudice to 
the veteran would result from the Board proceeding to 
consider the veteran's claim on a de novo basis.   

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110 (West 
1991).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2000); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Factual Background.  In February 1945 the veteran was wounded 
while engaged in combat on the island of Iwo Jima.  The 
service medical records describe the wound and the treatment 
administered.  He received a bayonet wound in the posterior 
lateral aspect of the right flank.  There was no evidence of 
perforation of the abdominal cavity.  There was another wound 
in the upper posterior of the left buttock.  His wounds were 
liberally sprinkled with sulfur powder and dressed.  

Additional service medical records show that the veteran was 
evaluated in March 1945; physical examination of his wounds 
at that time revealed a one centimeter by two centimeter scar 
on the lateral aspect of the left buttock.  Normal function 
of the hips was demonstrated.  In the right lumbar region 
there was a scar which was one half centimeter by three 
centimeters.  It was a little below the crest of the ileum.  
The wounds were described as well healed.  

An October 1945 Medical Board report noted that the veteran 
had been admitted for treatment of somnambulism later 
diagnosed as anxiety neurosis.  On admission the examination 
was negative except for well healed wounds of the right flank 
and left buttock.  The Medical Board found the veteran unfit 
for duty due to his anxiety neurosis.  The veteran was 
discharged from the service.  

Based on the service medical records the RO granted service 
connection for scars from bayonet wounds of the right flank 
and left buttock.  A noncompensable evaluation was assigned.  

A VA examination was performed in May 1948.  The veteran 
reported occasional cramping pain in the right lower back.  
Examination revealed a one inch nontender scar of the left 
mid buttock.  There was another one inch slightly tender scar 
just above the right sacro-iliac joint.  The diagnosis was 
scars of the left buttock and right back lumbar region, due 
to bayonet wounds, symptomatic.  

Based on that examination the RO in July 1948 granted 
increased ratings for the veteran's residuals of bayonet 
wounds.  A 20 percent rating for disability of muscle group 
XVII on the left and a 10 percent rating for disability of 
muscle group XX on the right, were assigned.  

A VA examination was conducted in June 1957.  The veteran 
walked without a limp.  He stood equally well on either limb.  
He balanced himself well.  There was a scar of 3/4 of an inch 
by 1/8 inch on the right flank.  It was transverse at the 
level of the right ileum.  There was a superficial scar of 3/4 
by 1/4 inches slightly oblique in the mid lateral buttock.  It 
was slightly depressed, but not adhesive.  He had full range 
of motion of the spine and hips.  His reflexes were present.  
There was no atrophy.  

In December 1998 the veteran submitted a claim.  He requested 
"a reconsideration of my service connected lumbar condition 
for an increased rating."  Attached to the statement was a 
copy of a December 1998 VA outpatient visit with additional 
notes hand written by the veteran on the bottom of the page.  
The veteran stated that additional treatment record were 
available from the La Jolla VA Medical Center.  

The VA treatment record revealed the veteran had requested 
treatment for chronic back pain, which began in his early 
twenties, secondary to a bayonet wound in World War II.  
Since that time he had had intermittent pain.  His pain had 
increased in frequency and intensity through the years.  
Initially he felt that his pain would resolve and did not 
seek much medical attention.  However in the past few years 
the pain was much worse.  He had been keeping a log of his 
symptoms and had significant pain at least a few days a week.  
He found that he was unable to perform a number of tasks 
which he enjoyed, to include golf.  Pain was worse when he 
was sitting or driving.  He denied any weakness or sensory 
changes.  There were no bowel or bladder changes.  He noted 
the pain occasionally radiated to his left hip.  He 
controlled his pain with Tylenol and salasalate.  In order to 
improve his symptoms he followed exercises out of a book from 
physical therapy.  He denied any other trauma or injury to 
his back.  Physical examination revealed full range of motion 
of the lumbar spine.  There was no evidence of atrophy.  He 
had normal bulk and tone.  There was decreased vibratory 
sense on the left foot to the ankle otherwise he had normal 
sensation.  Motor responses were 5/5 proximally, distally in 
flexion and extension.  Straight leg raising was negative.  
He had mild "TTP" over the paraspinal muscles.  

The assessment was the veteran had a long history of chronic 
back pain dating back to a bayonet injury suffered in World 
War II.  He had had escalating pain symptoms through the 
years which was a possible complication of the initial 
injury.  He had no weakness or neurologic complications which 
would necessitate surgical intervention at that time.  It was 
further noted that it was likely that his pain symptoms were 
secondary to a combination of degenerative joint disease and 
soft tissue disease and that, given that his pain was 
currently manageable with current medications and that there 
were no indications for surgical intervention, a MRI scan 
would not aid in therapeutic decision making.  The physician 
indicated that the veteran's symptoms were to be managed by 
medications and lifestyle changes.  

On the bottom of the VA treatment record the veteran wrote 
that he had sciatica problems in both legs from time to time.  
He could not drive for more than 30 to 40 minutes.  He had to 
pull off the road and walk around for 10 minutes until the 
feeling came back into his leg so that he could drive again.  
He could not touch his toes.  He was able to bend down to 
about four to six inches past his knees.  

The RO requested the veteran's records from the San Diego VA 
Medical Center (VAMC) in February 1999.  The RO received the 
veteran's treatment records in February 1999 for the period 
from November 1997 to December 1998.  They included the 
following additional records.  

In November 1997 the veteran went to VA complaining of 
dizziness, back pain. a hiatal hernia and peptic ulcer 
disease.  He reported a long history of back pain which began 
in his early twenties, secondary to a bayonet wound in World 
War II.  Since then he had intermittent pain.  Pain was worse 
when he sat or drove.  He had frequent pain free episodes.  
He used only Tylenol for pain control.  He denied any 
weakness or sensory changes.  There had been no bowel or 
bladder changes.  The pain occasionally radiated to the right 
thigh.  He found that his back pain had been stable and well 
managed.  His primary dissatisfaction was that he had been 
having more back pain after playing golf.  The pain tended to 
occur 2-5 days after playing golf.  Under the heading "PMH" 
(an abbreviation for past medical history) was written "Back 
Pain: wounded in World War II secondary to bayonet."  A 
neurological examination revealed a decrease in vibratory 
sense in the left foot to the ankle.  Otherwise he had normal 
sensation.  Straight leg raising was negative.  The 
physician's assessment was that the veteran had back pain 
with no evidence of neurological compromise.  He recommended 
salasalate and ice after golfing, regardless of pain to 
prevent subsequent inflammation.  
A June 1998 VA treatment record noted no significant change 
in back symptoms.  There were no neurologic symptoms present.  
He had no bowel or bladder changes.  He continued to exercise 
following the physical therapy book.  He tried not to play 
more than nine holes of golf.  He was taking salasalate.  The 
assessment was back pain well controlled with current 
management.  

In February 1999 the RO arranged for the veteran to be 
afforded a VA examination.  The purpose of the examination 
was to specify any symptoms associated with the veteran's 
wounds.  The examiner was asked to determine if any 
degenerative changes were due to the wounds.  

In February 1999 a VA examination was conducted.  The VA 
examiner noted in his report that he examined the veteran and 
spoke with him.  He had the veteran's service records and he 
reviewed them.  The VA examiner observed that there was a 
history of a problem with the low back and a question as to 
whether or not it was related to a buttock injury.  It was 
again noted that the veteran had been injured when he was 
bayoneted in a foxhole and that he had done fairly well with 
the buttock injury over the years.  However, he had had back 
pain and a back problem that seemed to have gotten worse over 
the years.  There was pain in his left buttock area and he 
had pain that went down the side of both legs.  It was more 
on the left than the right.  It was also down the sciatic 
area of his left buttock, in the area where he received the 
wound.  His back hurt much more with prolonged sitting.  He 
usually needed to get up and walk around every five or eight 
minutes.  He had always carried his wallet in his left back 
pocket.  He also had low arches and had never had any 
treatment, or care for them.  He did not wear arch supports.  
He said that he his pain was worse when he was either 
standing up for a long time, but mostly it was when he was 
sitting.  The veteran said he had had the buttock, back and 
hip pain for at least the last 40 or 50 years.  He thought it 
might be related to the wound from the bayonet.  He said the 
pain had become much worse over the last four or five years.  
He wondered whether his buttock muscles were weakening and he 
was getting back pain because of it.  

Examination revealed that forward flexion was limited to 60 
degrees.  His backward extension was limited to 10 degrees.  
He could laterally flex on the right and left to 20 degrees.  
He could laterally rotate to the right and left to 25 
degrees.  Straight leg raising was normal bilaterally to 85 
degrees.  Palpation of the back showed he had paraspinous 
muscle spasm on the left side.  He had marked sciatic nerve 
tenderness on the left side, exactly under where his wallet 
was located.  It seemed totally unrelated to anywhere that 
the transverse scar wound was done.  He was completely 
comfortable in the right buttock with pressure on the sciatic 
nerve.  Pressure on the sciatic nerve, right where his wallet 
pushed, recreated the sciatic pain down the back of his leg.  
Pressure bilaterally over his lateral hip areas, over the 
gluteus minimus muscle recreated the discomfort on the sides 
of his legs.  

Examination showed that the buttock muscles were well 
developed and equal, bilaterally.  There appeared to be no 
decrease in strength.  There was no pain, scar or weakness in 
the muscle groups that could be documented.  There was a scar 
in his lateral buttock area.  A photograph of the scar was 
taken.  (The photograph is in the claims folder.) 

X-rays of the lumbar spine and pelvis revealed an 
unremarkable lumbosacral spine.  No pathology was 
demonstrated.  The pelvis and hip joints were normal.  

The diagnosis was lumbosacral strain/sprain, mostly likely 
related to wallet sciatica.  The examiner wrote that the 
previous buttock wound was not involved in the current 
lumbosacral strain/sprain.  It appeared to be wallet 
sciatica.  He also had tenderness over the bilateral gluteus 
minimus muscles and uncorrected pes planus.  The pes planus 
was very likely to be a secondary cause of lumbosacral pain 
because of the spasm of the gluteus medius muscles.  

The RO denied the veteran's claim for lumbosacral strain in 
March 1999.  In April the RO sent the veteran a letter 
notifying him his claim was denied.  A copy of the rating 
decision was attached.  In the last paragraph of the rating 
decision the RO wrote that the evidence received in 
conjunction with the claim failed to establish any 
relationship between the lumbosacral strain and the veteran's 
wound.  The veteran was advised that a definitive statement 
from a medical doctor, based on sound medical principles, 
that directly linked his current back condition, with his 
service injury was needed.  

In July 1999 the RO requested clarification of the February 
1999 VA examiner's opinion.  A second VA examination was 
conducted in July 1999.  The pertinent part of the 
examination of the wounds was reported as follows:

I did find the wounds from the bayonet 
attack.  There is a one centimeter 
grounded wound, slightly indented, over 
the left greater trochanter, and then 
there are two scars, right and left, over 
the buttocks area.  These are just minor 
scars.  They look like scratches.  They 
certainly have not damaged any of the 
muscles.  The muscle mass and the contour 
of the gluteus maximus and medius muscles 
in the lateral aspect of each hip joint 
are completely normal.  There is not 
tethering of the muscles and no 
limitation of muscle function.  I did not 
find any pain or tenderness in the left 
sacroiliac area, but his was very mild 
and he did not flinch at all.  His worry 
about pain did not seem too serious.  

The second VA examiner agreed with the VA examiner in 
February 1999 that there was no relationship between the 
service connected bayonet wounds and the present low back 
disorder, although they disagreed as to the veteran having 
wallet sciatica.  The opinion reported on the April 1999 
examination reads in part as follows:

With regard to the opinion, I agree with 
Dr. G.  The wounds from the bayonet 
stabbing have no relationship to the pain 
and the patient's symptoms at all.  I do 
not agree with Dr. G.  that the patient 
has, what he calls "a wallet sciatica."  
I think this is simply degenerative 
arthritic change...
I think the patient has two problems, and 
one is the degenerative arthritis of the 
spine and the other is low arches.  
Again, I state that the buttock wounds 
have nothing to do with the muscle power 
and muscle function in or about the 
buttocks is completely normal.  

July 1999 X-rays in conjunction with the VA examination 
revealed lower normal width of the disc space at L5-S1 and 
slight narrowing and sclerosis at facet joints L4-5 and L5-
S1.  There were also mild anterior degenerative changes at 
L4-5.  

In July 1999 the RO requested the records of treatment of the 
veteran from the VAMC in San Diego.  A second request was 
sent in February 2000.  Additional records were received.  
They included outpatient visits in April 1999, June 1999 and 
January 2000.  

The April 1999 VA records reveal the veteran complained of 
right flank/back pain on movement, which had worsened since 
December of 1998.  He played golf and was left handed.  There 
was no pain on rest, no loss of sensation or paresthias, and   
no weakness.  A past medical history of back pain, wounded in 
World War II secondary to bayonet was again noted.  An 
assessment of abdominal pain that was likely musculoskeletal 
strain was noted.  The veteran was advised to take a break 
from exercise and take pain medication.  

In June 1999 the veteran returned with a complaint of chest 
pain.  He reported no change in his back pain symptoms.  
Again, a past medical history of back pain, wounded in World 
War II secondary to bayonet was noted.  The assessment was 
back pain with no evidence of neurologic compromise.  

It was reported upon a January 2000 VA outpatient clinic 
visit that there had been no change in back pain symptoms.  A 
past medical history of back pain due to an old bayonet 
injury was again noted.  The assessment was back pain with no 
neurologic compromise.  

The RO issued a statement of the case to the veteran in June 
2000.  The last paragraph of the statement of the case 
informed the veteran that a definitive statement from a 
medical doctor, based on sound medical principles, that 
directly linked his current back condition, with his service 
injury, would be needed to well ground his claim.  

The veteran submitted his substantive appeal in August 2000.  
He reiterated his assertion that as a result of the bayonet 
stabbing in World War II he had developed a low back 
condition.  

The veteran's representative asserted in September 2000 that 
the statement of the VA physician that the veteran's back 
pain was a possible complication of the initial injury was 
sufficient to demonstrate low back pathology consistent with 
a secondary relationship to the combat injury.  

Analysis.  The Federal Circuit Court of Appeals (Federal 
Circuit) in Boyer v. West, 210 F.3rd 1351, 1353 (Fed. Cir. 
2000) held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the disability and the veteran's service and the 
disability.  In claims for secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310.  

The service medical records show no back disability and it is 
not contended otherwise.  The veteran asserts that the 
bayonet wounds in service resulted in weakness of his 
muscles, which eventually caused the development of his low 
back disability.  He has reported consistently having 
symptoms of back pain for the last 40 or 50 years.  
Degenerative changes of the lumbar spine was first shown 
decades after service; thus, presumptive service connection 
for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  There is no question that 
the veteran has a service-connected disability and that he 
currently has a low back disability.  The central questions 
are whether his back disability is causally linked to an 
incident of service, to include the bayonet injuries 
(38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), and/or whether the 
residuals of his bayonet injuries to the left buttock and 
right flank areas caused or aggravated a low back disability.  
38 C.F.R. § 3.310(a); Allen, supra. 

The evidence that provides a causal link between the 
veteran's bayonet wounds in service and the current low back 
symptoms include the statements of the veteran, the history 
noted in his VA treatment records, and the statement by the 
VA treating physician in December 1999 that the veteran's 
back pain was a possible complication of his injuries.  

In weighing the evidence the first consideration is the 
sufficiency of the evidence.  Is the person or persons 
offering it competent to render an opinion?  The Court held 
that lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements alone are not sufficient grounds for awarding 
service connection.  

The Court has held that an appellant's testimony may, in and 
of itself, be sufficient to show in-service symptoms and 
post-service continuity of symptomatology.  Nevertheless, 
notwithstanding the appellant's statement that he has had 
back pain for the last 40 or 50 years, showing post-service 
continuity of symptomatology, medical expertise is still 
required to relate the appellant's present disorder 
etiologically to in-service injury and post-service symptoms.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Sacks v. West, 
11 Vet. App. 314 (1998).  

This raises the question of whether or not the history in the 
VA treatment records is sufficient to provide competent 
medical evidence of a nexus between the in service bayonet 
injury and the current low back symptoms.  The VA records all 
include a notation of past medical history that reads, back 
pain, wounded in World War II secondary to bayonet.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Leshore v. Brown, 8 Vet. App. 406 (1995).  Because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  It is clear from a complete 
reading of the VA treatment records that the purpose of those 
visits was to obtain treatment.  Those physicians were not 
asked to consider the etiology of the veteran's low back pain 
and only recorded what they were told by the veteran.  

The claims folder also contains the notation from the VA 
examiner that the back pain was a possible complication of 
the injury.  The Court in Winsett v. West, 11Vet. App. 420, 
424 (1998) held that a doctor's opinion phrased in terms of 
"may or may not" is an insufficient basis for an award of 
service connection.  

In an effort to obtain evidence that would support veteran's 
claim the RO arranged for two VA examinations for the 
specific purpose of determining if there was any relationship 
between the residuals of the bayonet injuries and the current 
low back disability.  In Schroeder v. Brown, 6 Vet. App. 220 
(1994) the Court outlined the assistance that should be 
provided to support a claim of secondary service connection.  
The duty to assist includes, in an appropriate case, the duty 
to conduct a thorough and contemporaneous medical 
examination.  38 C.F.R. § 3.326 (1993); Green v. Derwinski, 1 
Vet. App. 121, 123 (1991); Lineberger v. Brown, 5 Vet. App. 
367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination.  38 C.F.R. § 3.326; Green, 1 Vet. App. 
at 123; Lineberger, 5 Vet. App. at 369; Waddell, 5 Vet. App. 
454.  The VA examiners in February and July 1999 both agreed 
there was no connection between the bayonet injuries and the 
current low back pathology.  They had the opportunity to 
review the evidence in the claims file, and to interview and 
examine the veteran. The July 1999 examination report 
included a thorough examination of the veteran's residuals of 
bayonet wounds that is consistent with the opinion of the VA 
physician that there was no indication of muscle weakness 
which could have contributed to the development of low back 
pain.  

The veteran's representative has asked that the veteran be 
afforded the benefit of the doubt.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(b), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107) provides that the Secretary must provide 
the benefit of the doubt to the claimant when there is an 
approximate balance of positive and negative evidence 
regarding a material issue.  In this case there is no 
competent evidence which provides a link between the service-
connected disability and the current low back disability.  
Both of the opinions of the VA physicians who addressed the 
issue concluded that there was no relationship whatsoever 
between the old bayonet injuries and the latter development 
of a low back disability.  These opinions, which were 
preceded by a review of the relevant medical evidence and a 
history and physical examination of the veteran, and were 
unequivocal in nature, overwhelmingly outweigh the references 
in the outpatient clinic records to a history of a back 
disorder due to bayonet injuries, which was merely history 
obtained from the veteran rather than based on findings in 
the claims file, and the very speculative opinion from a VA 
physician in 1999, which merely raises the possibility of the 
contended causal relationship.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability, there is no approximate 
balance of positive and negative evidence, and the benefit of 
the doubt rule is not for application. 

The overwhelming weight of the evidence shows that the 
veteran's current low back disability, to include arthritis 
of the lumbar spine, was first shown many years after 
service, is not causally linked to any incident of active 
service, and was not caused or aggravated by his service-
connected residuals of bayonet wounds of the right flank and 
left buttock.  Accordingly, the Board finds that a low back 
disability was not incurred during active service, arthritis 
of the lumbosacral spine may not be presumed to have been 
incurred therein, and a low back disability is not 
proximately due to or the result of a service-connected 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).

ORDER

Service connection for a low back disability is denied.  



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 


